Citation Nr: 1028921	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic lower extremity 
circulatory disorder to include deep venous thrombosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

J. A. G., M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had certified active service from October 2003 to 
July 2004.  He had additional duty with the Puerto Rico National 
Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which denied 
service connection for deep venous thrombosis.  In April 2008, 
the Board, in pertinent part, remanded the issue of service 
connection for lower extremity deep venous thrombosis to the RO 
for additional action.  

In August 2009, the Board, in pertinent part, recharacterized the 
Veteran's claim as entitlement to service connection for a lower 
extremity circulatory disorder to include deep venous thrombosis 
and remanded the issue to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In his August 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran reported that he was 
currently a member of the Puerto Rico National Guard.  The report 
of a November 2008 VA psychiatric examination for compensation 
purposes notes that the Veteran was "still a member of the 
Puerto Rico National Guard."  It is not evident from the record 
whether the Veteran has yet separated from the Puerto Rico 
National Guard.  The Veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with the 
Puerto Rico National Guard have not been verified.  The VA should 
obtain all relevant VA and private records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The VA examinations for compensation purposes of record were 
conducted without the benefit of the Veteran's service treatment 
documentation arising from his duty after July 2004.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active duty, 
active duty for training, and inactive duty 
for training (i.e., the specific dates of 
entrance and exit from each period of duty) 
with the Puerto Rico National Guard and (2) 
forward all available service treatment 
records associated from such duty for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
lower extremity deep venous thrombosis.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's chronic deep venous 
thrombosis had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his right knee 
patellofemoral dysfunction and patellar 
tendonitis, left knee patellar dysfunction, 
and other service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic lower extremity circulatory 
disorder to include deep venous thrombosis.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

